Citation Nr: 0030989	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-15 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability. 

2.  Entitlement to service connection for a right hip 
disability as secondary to service-connected right ankle 
disability. 

3.  Entitlement to an increased evaluation for service-
connected right ankle disability, currently evaluated as 30 
percent disabling.  

4.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney-
at-law


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from March 1949 to June 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDINGS OF FACT

1.  In an unappealed rating decision of November 1975, the RO 
denied the veteran's claim for service connection for a low 
back disability. 

2.  The evidence added to the record since the November 1975 
rating decision denying service connection for a low back 
disability is redundant or cumulative of evidence previously 
of record or is not, either by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim. 


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
veteran's claim for service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his current low back disorder had 
its onset during service. 

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).  

Service connection for a low back disability was denied by 
the RO in an unappealed rating decision of November 1975.

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, at 513 (1992). 

Evidence that was of record at the time of the RO's November 
1975 decision included service medical records and a November 
1952 VA examination report, which are devoid of any clinical 
findings of a back disorder.  Also of record was a VA 
hospitalization report for August to September 1975, 
reflecting that the veteran complained of having left ankle 
pain seven weeks prior to admission which had spread to his 
left leg, foot, thigh and low back.  A diagnosis of lumbar 
root nerve syndrome was recorded. 

Evidence added to the record since the November 1975 rating 
decision includes VA examination reports, dated in March 
1999.  While these records reflect that the veteran 
complained of having low back pain, a chronic low back 
disorder was not found during the examinations.  Therefore, 
the medical evidence added to the record is not so 
significant by itself or in the context of the evidence 
previously of record that it must be considered to fairly 
decide the merits of the claim.  It is not material.  

In addition, statements of the veteran to the effect that he 
has a back disorder which began in service were recorded in 
the evidence previously of record.  In addition, he is not 
competent to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  His statements are essentially 
cumulative in nature and are not so significant that they 
must be considered to fairly decide the merits of the 
veteran's claim.  Therefore, they are not new and material.

Accordingly, the Board must conclude that new and material 
evidence has not been received to reopen this claim.

If the veteran desires to reopen this claim in the future, he 
should submit competent evidence, such as an opinion from a 
physician, supporting his contention that he currently has a 
back disability which is etiologically related to his 
military service.  Graves v. Brown, 8 Vet. App. 522, 524 
(1996).


ORDER

New and material evidence not having been received, reopening 
of the claim for service connection for a low back disability 
is denied.


REMAND

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became law.  This liberalizing law is applicable 
to the appellant's claim for service connection for a right 
hip disability as secondary to the service-connected right 
ankle disability.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In light of these 
circumstances, the Board finds that the claim for service 
connection for a right hip disability as secondary to 
service-connected right ankle disability requires additional 
development prior to final appellate review.  

In addition, the veteran's right ankle disability was most 
recently examined by VA in March 1999.  The examiner did not 
provide an adequate assessment of the functional impairment 
due to incoordination, weakened movement and excess 
fatigability on use.  Further, the examiner did not 
adequately assess functional loss due to pain, particularly 
functional loss during flare-ups.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2000) and Deluca v. Brown, 8 Vet. App. 202 
(1999).  

In addition, during the March 1999 VA examination, the 
examiner indicated that the veteran had sought treatment from 
an orthopedic surgeon, Dr. Bence, for right ankle pain, and 
that these records were not available for review.  These 
treatment reports could be pertinent to the veteran's claim 
for an increased evaluation for the service-connected right 
ankle disability. 

In light of the foregoing, the claims for service connection 
for a right hip disability secondary to service-connected 
right ankle disability, an increased evaluation for service-
connected right ankle disability and TDIU are REMANDED to the 
RO for the following action:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.  The records 
requested should include those of 
Dr. Bence.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and request 
the veteran to provide a copy of the 
outstanding medical records.

3.  Then, the RO should arrange for 
the veteran to undergo an 
examination by a physician with 
appropriate expertise in order to 
determine the nature and extent of 
impairment from the service-
connected right ankle disability and 
the etiology of any currently 
present disability of the right hip.  
Any necessary tests or studies, 
including X-rays, should be 
conducted.  Tests of joint movement 
against varying resistance should be 
performed by the examiner.  The 
extent of any right ankle limitation 
of motion should be noted.  The 
extent of any incoordination, 
weakened movement and excess 
fatigability on use of the right 
ankle should also be described by 
the examiner. The examiner should be 
requested to identify any objective 
evidence of pain in the right ankle, 
identify the specific excursion of 
any motion accompanied by pain and, 
to the extent possible assess the 
extent of any pain.  The examiner 
should also express an opinion 
concerning whether there would be 
additional limits on functional 
ability during flare-ups of the 
right ankle (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during flare-ups.  If this is 
not feasible, the physician should 
so state.  The examiner should also 
provide an opinion concerning the 
impact of the service-connected 
right ankle disability on the 
veteran's ability to work, including 
whether it renders him unemployable.

The examiner should be requested to 
provide an opinion as to whether it 
is at least as likely as not that 
any currently present right hip 
disability was caused or chronically 
worsened by the service-connected 
right ankle disability.  With 
respect to any right hip disability 
the examiner believes was 
chronically worsened by the right 
ankle disability, the examiner 
should note what level of disability 
is attributable to aggravation.  The 
rationale for all opinions expressed 
should be explained.  The claims 
file must be made available to and 
reviewed by the examiner.  The 
physician should be requested to 
state, in writing, whether he or she 
has reviewed the claims file.  The 
examination report must be typed. 

4.  Thereafter, the RO should review 
the claims file and ensure that the 
above development has been conducted 
and completed in full.  The RO 
should then undertake any other 
action required to comply with the 
notice and duty to assist 
requirements of Veterans Claims 
Assistance Act of 2000.  Then, the 
RO should readjudicate the issues on 
appeal.  With respect to the service 
connection claim, the RO should 
consider Allen v. Brown, 7 Vet. App. 
439 (1995).  In readjudicating the 
veteran's increased rating claim, 
the RO should consider the 
provisions of 38 C.F.R. §§ 4.40, 
4.45 and 4.59 (2000).  The RO should 
also consider whether the case 
should be forwarded to the Director 
of the VA Compensation and Pension 
Service for extra-schedular 
consideration.

5.  If the benefits sought on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case 
to the appellant and his attorney, 
and they should be afforded an 
appropriate opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 2 -


